Name: Council Regulation (EC, ECSC, Euratom) No 628/2000 of 20 March 2000 amending Regulation (EC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of the Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  information and information processing
 Date Published: nan

 Avis juridique important|32000R0628Council Regulation (EC, ECSC, Euratom) No 628/2000 of 20 March 2000 amending Regulation (EC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of the Communities Official Journal L 076 , 25/03/2000 P. 0001 - 0001Council Regulation (EC, ECSC, Euratom) No 628/2000of 20 March 2000amending Regulation (EC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of the CommunitiesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 283 thereof,Having regard to the proposal from the Commission presented after consulting the Staff Regulations Committee(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Court of Justice(3),Having regard to the opinion of the Court of Auditors(4),Whereas:(1) With a view to equal treatment, conference interpreters engaged on behalf of the Community institutions and bodies should be subject to the same legal arrangements.(2) All conference interpreters should consequently be engaged as auxiliary staff covered by Title III of the Conditions of Employment of Other Servants of the European Communities,HAS ADOPTED THIS REGULATION:Article 1The following paragraph shall be added to Article 78 of the Conditions of Employment of Other Servants of the European Communities:"The same conditions of recruitment and remuneration applied to conference interpreters engaged by the European Parliament shall apply to auxiliary staff engaged by the Commission as conference interpreters on behalf of the Community institutions and bodies."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 March 2000.For the CouncilThe PresidentJ. Gama(1) OJ C 110, 21.4.1999, p. 13.(2) Opinion delivered on 7 May 1999 (OJ C 279, 1.10.199, p. 496).(3) Opinion delivered on 12 May 1999.(4) Opinion delivered on 25 March 1999.